Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “multiple AI systems” in line 13 should read “multiple artificial intelligence (AI) systems”.  Appropriate correction is required.

Claims 2-4 are objected to because of the following informalities: “a first identified consensus feature” in line 2 should read “the first identified consensus feature”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “a third AI system” in line 5 should read “a third artificial intelligence (AI) system”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “the first scanned image” in line 4 should read “the scanned image”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “a first identified consensus feature” in line 4 should read “the first identified consensus feature”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a first input a probability value” in line 8 should read “a first input, a probability value”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “a first identified consensus feature” in line 4 should read “the first identified consensus feature”.  Appropriate correction is required.

New Claim 23 after claim 23 should be renumbered as claim 24.

Claim 24 (new) is objected to because of the following informalities: “a name for a bread of dog” in line 3 should read “a name for a breed of dog”.  Appropriate correction is required.

New Claim 24 should be renumbered as claim 25.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Amended Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended Claim 10 recites in the identify step “multiple feature detection systems which processed the scanned image, said multiple feature detection systems including the first feature detection system and the second feature detection system, said multiple AI systems including at least the first AI system and the second AI system”, renders the claim indefinite. It is unclear as to whether multiple feature detection systems which processed the scanned image, said multiple feature detection systems including the first feature detection system and the second feature detection system and said multiple AI systems including at least the first AI system and the second AI system is being claimed or it is one or the other?. Amendments/clarification are required. Claims 11 to 17 depends from claim 10, therefore they are rejected.


Claim 9 recites the limitation "the home appliance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the first artificial intelligence feature detection system" and  "the second artificial intelligence feature detection system" in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-17 depends directly or indirectly on claim 11, therefore they are rejected.

Allowable Subject Matter
Claim 1 is allowed after correcting the minor informalities pointed out in the claim objections section above. Regarding independent claim 1, none of the cited arts alone or in combination disclose or suggests at least the “determining for at least the first identified consensus feature, an overall probability, based on a first probability generated by the first Al system for the first consensus feature and on a second probability generated by the second Al system for the first consensus feature; and determining, based on the overall probability, whether or not to include a first word tag corresponding to the first consensus feature in a tag list corresponding to the scanned image said first word tag being a word.”, therefore claim 1 is allowed. Dependent claims 2-8 being dependent from claim 1 will be allowed after correcting the minor informalities pointed out in the claim objections section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669